DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is not clear to the Examiner what the metes and bounds are of the claim. The limitations of “the first waveguide has a length which is selected independently of the concentration of particles capable of emitting fluorescent light in the medium” appears to be a method of operating or using, and not directed towards the structure of the device.
Regarding claim 12, it is not clear to the Examiner what the metes and bounds are of the claim. The limitation of “the detector is further coupled to the second end of the second waveguide for detecting light being output at said second end, and determining a loss of the directional coupler based on a power of the light detected at the second end of the second waveguide in relation to a power of the excitation light which is input to the first waveguide” appears to be directed towards a method of operating and not directed towards the structure of the device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-11, 13, 14, and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Duer (US 2013/0071850), of record by Applicant.
Regarding independent claim 1, Duer (‘850) teaches in figures 1A and 3A, and in the corresponding text, a device for collecting fluorescent light emitted by particles in a medium, comprising: a substrate (104) having a chamber for holding a medium including particles being capable of emitting fluorescent light, a first waveguide (108) arranged at the substrate and extending into the chamber, wherein the first waveguide is arranged to receive excitation light from a light source (102) and guide the excitation light through the chamber along a first direction of the first waveguide, and to collect fluorescent light emitted by the particles following an excitation of the particles by the excitation light, and a coupler (130) arranged at the first waveguide, wherein the coupler includes a second waveguide (126) arranged to output collected fluorescent light at one of its ends, and wherein the second waveguide is arranged in relation to the first waveguide such that collected fluorescent light travelling in a direction opposite to the first direction is coupled out from the first waveguide directly into the second waveguide.
	Regarding claim 2, Duer (‘850) teaches the coupler is arranged at the first waveguide upstream of the chamber in relation to the first direction.
	Regarding claim 3, Duer (‘850) teaches the second waveguide is arranged adjacent to the first waveguide, thereby allowing collected fluorescent light travelling in a direction opposite to the first direction to be coupled out from the first waveguide directly into the second waveguide.
	Regarding claim 4, Duer (‘850) teaches the coupler is a directional coupler.
Regarding claim 6, Duer (‘850) teaches the coupler is a wave splitter.
	Regarding claim 9, Duer (‘850) teaches the substrate, the first waveguide and the coupler are arranged on a disposable chip (114).
Regarding claim 10, Duer (‘850) teaches a light source coupled to the first waveguide of the device for input of excitation light to the first waveguide, and a detector coupled to the second waveguide of the device for detecting the collected fluorescent light which is output from one of the ends of the second waveguide.
Regarding claim 11, Duer (‘850) teaches the system comprises a disposable part and a non-disposable part, the disposable part being arranged to be connected to the non- disposable part, wherein the light source and the detector are arranged on the non-disposable part, and the device is arranged on the disposable part.
Regarding claim 13, Duer (‘850) teaches a diagnostic arrangement.
Regarding claim 14, Duer (‘850) teaches a method for detecting fluorescent light emitted by particles in a medium, comprising: receiving excitation light by a first waveguide and guiding the excitation light along a first direction of the first waveguide, wherein a portion of the first waveguide extends through a medium including the particles being capable of emitting fluorescent light, collecting, using the first waveguide, fluorescent light emitted by the particles following an excitation by the excitation light, coupling out, using a coupler arranged at the first waveguide, fluorescent light travelling in a direction opposite to the first direction from the first waveguide directly into a second waveguide of the coupler, and  4Preliminary AmendmentAttorney Docket No.: 083528.00026 detecting, using a detector, the collected fluorescent light at one of the ends of the second waveguide.
Regarding claim 16, Duer (‘850) teaches a diagnostic arrangement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duer (US 2013/0071850), in view of Bennett et al. (US 2016/0356708), both of record by Applicant.
Regarding claim 5, Duer (‘850) teaches all of the claimed limitations except for the second waveguide is arranged to output collected fluorescent light at a first end, and excitation light, coupled into the second waveguide from the first waveguide, at a second end.
Further regarding claim 5, Bennett (‘708) teaches in figure 4 a device for collecting fluorescent light emitted by particles comprised of, in part, a second waveguide is arranged to output collected fluorescent light at a first end, and excitation light, coupled into the second waveguide from the first waveguide, at a second end for the purpose of improving the sensitivity to small optical changes.
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second waveguide configuration of Bennett in place of the configuration of Duer for the purpose of improving the sensitivity to small optical changes.

Regarding claim 7, Bennett (‘708) teaches the coupler is a multi- mode  interference coupler.
The reason for combining is the same as for claim 5 above.

Regarding claim 15, Bennett (‘708) teaches the coupler is a directional coupler, further comprising: detecting light at a second end of the second waveguide, and determining a loss of the directional coupler based on a power of the detected light in relation to a power of the excitation light received by the first waveguide.
The reason for combining is the same as for claim 5 above.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879